Citation Nr: 0316131	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and PRG


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1957.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a rating decision rendered by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a hearing 
loss disability.  

The veteran and an acquaintance testified at a hearing before 
a RO hearing officer in June 2001.  A transcript of this 
hearing is associated with the claims folder.  


REMAND

After a review of the evidence, the Board has determined that 
further development of the case is required.  See 38 C.F.R. 
§ 3.159 (2002).  

The veteran has submitted competent evidence of in-service 
acoustic trauma and his private physician has indicated that 
the veteran has hearing loss secondary to this trauma.  
However, in addition to his reported in-service noise 
exposure, the veteran acknowledged a history of civil 
occupation noise exposure during his March 1996 VA 
examination.  In light of VA's duty to assist the veteran in 
the development of his claim, the Board is of the opinion 
that a new VA examination addressing the etiology of the 
veteran's hearing loss disability would be probative.

Based on the foregoing, this case is REMANDED for the 
following development:

1.  The veteran should be scheduled for a 
VA audiological examination by an 
appropriate health care provider to 
determine the probable etiology of his 
present hearing loss disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any necessary tests should 
be conducted.  The examiner should elicit 
a detailed history from the veteran of the 
noise to which he was exposed during 
service and thereafter, and of the hearing 
problems he has experienced.  The examiner 
should express an opinion as to whether it 
is at least as likely as not that any 
current hearing loss disability is related 
to the veteran's in-service noise 
exposure.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


